 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:18−CV−00808-KJM−CKD
12                  Plaintiff,
13          v.                                           STIPULATION FOR PARTIAL LIFT
                                                         OF STAY AND ORDER
14   REAL PROPERTY LOCATED 4343
     NORTH FORTY, LINCOLN,
15   CALIFORNIA, PLACER COUNTY, APN:
     031-310-028-000, INCLUDING ALL
16   APPURTENANCES AND
     IMPROVEMENTS THERETO, ET AL.,
17
                    Defendants.
18

19          The United States and Claimants Ling Yan Jiang and Jing Jie Jiang hereby stipulate and request

20 the Court to lift the stay for the limited purpose of entering a Stipulation for Final Judgment of Forfeiture

21 for the real property located at 4343 North Forty, Lincoln, California (“defendant North Forty”) and the

22 real property located at 5371 Ontario Street, Sacramento, California, (“defendant Ontario property”).

23 The parties anticipate that the Stipulation for Final Judgment of Forfeiture would complete the forfeiture

24 for both the defendant North Forty property and the defendant Ontario property.

25 Dated: 11/6/2019                                       McGREGOR W. SCOTT
                                                          United States Attorney
26
                                                  By:     /s/ Kevin C. Khasigian
27                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
28
                                                          1                       Stipulation for Partial Lift of Stay and Order
 1 Dated: 11/6/2019                                       /s/ Linda M. Parisi
                                                          LINDA M. PARISI
 2                                                        Attorney for claimant Wen Hui Lin
 3

 4

 5                                                    ORDER

 6          For the reasons set forth above, the stay is lifted regarding the real property located at 4343 North

 7 Forty, Lincoln, California and the real property located at 5371 Ontario Street, Sacramento, California.

 8          IT IS SO ORDERED.

 9 DATED: December 11, 2019.

10

11
                                                              UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2                        Stipulation for Partial Lift of Stay and Order
